     Case 20-70115-hdh11 Doc 51 Filed 03/16/21           Entered 03/16/21 09:28:42         Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 15, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

          In re                                 §
                                                §
          Bowie Real Estate Holdings, LP,       §    Case No. 20-70115-HDH-11
                                                §
                                                §
          Debtor-in-Possession                  §

         Agreed Order Dismissing Case Without Prejudice under 11 U.S.C. § 1112(b)
                                 Resolving Docket No. 49

                  Came on for hearing, the United States Trustee’s Motion to Dismiss Case under

         11 U.S.C. § 1112(b) (“Motion”). The Court finds that cause exists to dismiss this case

         and that the Debtor agrees to dismissal. The Court therefore

                  ORDERS that this case shall be DISMISSED without prejudice upon entry of this

         Order.




                                                                 Dismissal Order– Page 1 of 2
Case 20-70115-hdh11 Doc 51 Filed 03/16/21          Entered 03/16/21 09:28:42          Page 2 of 2




                                     ### End of Order ###

   Agreed to as to form and substance:

   /s/ Erin Marie Schmidt
   Erin Marie Schmidt, for the United States Trustee

   /s/ John Paul Stanford (with permission by EMS)
   John Paul Stanford, for the Debtor

   Proposed form of order prepared by:

   Erin Marie Schmidt
   Trial Attorney
   Texas State Bar No. 24033042
   Office of the United States Trustee
   1100 Commerce St. Room 976
   Dallas, Texas 75242
   Erin.Schmidt2@usdoj.gov
   (214) 767-1075




                                                            Dismissal Order– Page 2 of 2
